Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections

1.      The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



2.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



3.       Claims 21-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 105733250  Chen et al., the machine English translation provided herewith being referenced below unless otherwise noted.

Regarding claim 21-24:

Chen discloses a method of making crosslinked poly(amino acid) which is particularly polyglutamic acid.  See Chen’s abstract.
Chen discloses crosslinking the polyglutamic acid by making an aqueous solution of polyglutamic acid and crosslinker, and heating it to 50⁰ C for 8 hours.  See Chen, page 9, lines 14-17.  Chen’s polyglutamic acid falls within the scope of the instant claim 23.  Chen’s polyglutamic acid is necessarily at least one of the instant claim 24 poly(amino acids).  50⁰ C for 8 hours of the reaction mixture of Chen, page 9, lines 15-17 will necessarily remove the low amount of water of Chen’s example 1 thereby drying the crosslinked polyglutamate of Chen.  The instant specification, paragraph [0032] and the examples thereof show that the instantly claimed inventions include the polyglutamate salts of Chen as the instantly claimed polyamino acids.  
Chen then adds 6000g of water which will fully swell the crosslinked polyglutamate of Chen.  This combination of Chen’s crosslinked polyglutamate with water falls within the scope of the instant claim 22, perhaps after the initial homogenization of Chen, page 9, line 18.  Chen then homogenizes the fully swollen, crosslinked polyglutamate to an average particle size of less than 280 µm.
This exemplified method of Chen falls within the scope of the instant claim 21 so as to anticipate the instant claim 21.

Regarding claim 25:

The amounts of polyethylene glycol diglycidyl ether and polyglutamate of Chen, page 9, lines 15-17 and the stoichiometry of the crosslinking reaction therein necessarily and inherently give crosslinking density in the very broad range of the instant claim 25.

Regarding claim 26:

The polyethylene glycol diglycidyl ether Chen, page 9, line 15 falls within the scope of the instant claim 26.

4.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/PATRICK D NILAND/Primary Examiner, Art Unit 1762